Decision affirmed, without *1060costs. No opinion. Mahoney, P. J., Greenblott, Kane and Main, JJ., concur; Mikoll, J., dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. The referee improperly disallowed the introduction of medical evidence to support claimant’s contention that her employer struck her causing her to leave her employment out of fear for her safety. Also, the referee improperly relied on the employer’s past nonassaultive history as probative of whether an assault had taken place as contended by the claimant. These errors denied to claimant due process. The matter should be remitted for a further hearing.